﻿On behalf of the Government and people of Papua New Guinea, I congratulate Mr. Garba of Nigeria on his unanimous election to the important post of President of the forty-fourth session of the United Nations General Assembly. We are confident that under his able leadership the challenging work before the Assembly will be carried to its conclusion with efficiency and success. I should also like to register Papua New Guinea's sincere appreciation of the excellent job accomplished by his predecessor, Mr. Dante Caputo of Argentina.
In addition, let me add my Government's voice to the voices of those who have already spoken in praise of the commendable work being done by the Secretary-General, Mr. Perez de Cuellar, and his staff in implementing United Nations programmes. Papua New Guinea continues to regard the United Nations as having a unique role in working for the relaxation of tensions, the resolution of conflicts and the building of a strong framework for international co-operation based on mutual respect and understanding. Papua New Guinea remains committed to playing its part in contributing to achieving this objective.
My delegation attends this session with the hope that we shall collectively take advantage of the opportunities before us to hasten the realization of the global environment that the founders of the United Nations envisaged for us and future generations.
We have before us this year another complex agenda which, among other things, points to an international community saddled with a great number of problems. Some of these problems date back to before the United Nations was even established. Yet it is the responsibility of the Assembly to work for the resolution of those problems. The uncertainty that they cause is felt by all of us, and for many developing countries, including Papua New Guinea, has a direct impact on our development efforts. But there is still some hope and optimism. Papua New Guinea believes with a good measure of confidence that positive steps have been taken in dealing with the problems which are the subject of this session's attention.
My delegation highly commends the Secretary-General, Mr. Javier Perez de Cuellar, for his tireless efforts in upholding the purposes and principles of the United Nations Charter. We note with considerable satisfaction his comprehensive report, which records process being made in resolving regional tensions and conflicts, among them those in Cambodia, Afghanistan, Namibia, apartheid South Africa, Western Sahara and Central America, and the Iran-Iraq conflict. The report also underscores the efforts being made to tackle other pressing issues, including the environment, disarmament, trade, finance, debt servicing and human rights.
Our own region, the South Pacific, is relatively free of major conflicts, but is nevertheless an area which is being given increasing attention by other countries and international organizations. The South Pacific is not immune from the effects of international tensions elsewhere and the worrying trends in the world economy.
The community of the South Pacific comprises mainly small island States scattered in the vast Pacific Ocean. Our struggle is one of survival, a struggle to develop our people and national economies with the limited financial and technical resources available to us while at the same time keeping our region free of big-Power rivalry and the environment free of nuclear and other activities which could harm, if not destroy, our region's resources, including the most important source of livelihood for most island communities - fish and marine resources.
Since our independence in 1975 we have actively pursued the cause of decolonisation in the South Pacific. Most of our region has been decolonised, but there are some island communities whose future is still uncertain.
Papua New Guinea welcomes the progress being made by the Government of France in bringing political and administrative reforms to New Caledonia through the Matiqnon and other agreements signed between the French Government and the different political groups in the Territory. But we believe that the pace of change must be hastened and a clear commitment made for bringing the Territory to independence as soon as possible. Papua New Guinea regrets the tragic loss of Mr. Jean-Marie Tjibaou, President of the FLNKS, and his deputy, Mr. Yeiwene, on 4 May 1989. The deaths of the late President Tjibaou, Mr. Yeiwene and others who have championed the cause of independence in the Territory for so long and over the years made extensive representations within and outside the United Nations on behalf of their Territory, and who were among those who signed the Matignon agreements, show that more needs to be done by the Government of France to bring about changes "which conform with the aspirations of the people of New Caledonia, especially the indigenous Kanaks.
Both these leaders were men of great vision, strength and wisdom They made great sacrifices for the indigenous Melanesian people of New Caledonia. We pay tribute to then, and we know that their just struggle will not end.
New Caledonia is on the United Nations list of Non-Self Governing Territories, following a decision of the Assembly in December 1986. The Assembly therefore has a continuing responsibility to monitor developments in the Territory closely. The Heads of State or Government of the Movement of Non-Aligned Countries, in Belgrade, Yugoslavia, this year "Strongly urged that the question of New Caledonia be kept under active consideration at the United Nations until the conditions for an internationally acceptable act of self-determination, in accordance with the principles and practices of the United Nations, have been met". We also hope that the Administering Authority, in France, will comply fully with all its obligations as provided for in the United Nations Charter, and with General Assembly resolutions 1514 (XV) and 1541 (XV).
Papua New Guinea has also welcomed recent progress made under the Compact arrangements between the United States and the Micronesian islands. We have moved forward in establishing diplomatic relations with the Federated States of Micronesia and the Republic of Marshall Islands. But we also look forward to the resolution of the outstanding issues affecting Palau's political future.
In the South Pacific, Papua New Guinea is equally concerned about protection of the environment. On 10 August this year, Papua New Guinea ratified two important treaties which seek to protect our environment - namely, the South
Pacific Nuclear-Free-Zone Treaty and the Convention for the Protection of the Environment and Resources of the South Pacific. Taken as a package together with fisheries and other economic arrangements that are being progressively put in place, they represent important corner-stones for the protection of the environment in the South Pacific region, and for the management and development of its vast marine resources in accordance with the interests of the island communities. My Government intends to work closely with our partners in the South Pacific to fully implement these treaty arrangements, and, like those partners, we shall strongly - and especially oppose, France's continued nuclear-testing programme at Mururoa Atoll and all the other activities that are harmful to the resources and livelihood of our people.
Such regional initiatives deserve the full and active support of the United Nations. They form part of the wider international concern about, and the action now being taken to protect, the global environment.
The Government of Papua New Guinea applauds the decision of the Soviet Union and the People's Republic of China to ratify two of the three Protocols to the South Pacific nuclear-free-zone Treaty. We strongly urge other nuclear-weapons States, including France, the United Kingdom and the United States, to ratify the Protocols and respect the operations of this Treaty and other environmental arrangements in the South Pacific.
In regional fisheries, a successful regional fisheries agreement between the United States and the countries members of the South Pacific Forum,, signed in 1987, is already contributing to the development of our fisheries resources. We are prepared to enter into similar arrangements with other major fishing nations, on the basis of fair and equitable returns for island States and principles designed to protect and carefully manage the fisheries resources and our environment. We urge the Government of Jap* to co-operate in unlocking the stalled negotiations on a regional fisheries arrangement with island States.
Consistent with the declaration made in July this year by the leaders of the South Pacific Forum, we also call on Japan and other distant-water-fishing nations to cease completely the harmful method of qill-net fishing often referred to as the "wall of death" in the South Pacific. We are convinced that such a destructive and indiscriminate fishing practice will, if not halted, increasingly diminish our peoples* opportunities and chances not only of a livelihood but of survival in the future.
Fisheries, trade development, transport and communications are among the major economic activities being pursued by island States and regional organizations established within the region, in our efforts to improve the welfare of our people and strengthen our wider connections with the international community. Papua New Guinea strongly supports the work of regional organizations in the South Pacific as well as other international agencies, including United Nations agencies, which collaborate closely with them in bringing development to our region.
Papua New Guinea's interest extends beyond the South Pacific region. Our foreign policy seeks to expand and diversify relationships with countries Members of the United Nations. Significant progress is already being made towards this commitment in the Asian region.
We highly value our growing links with the Association of South-East Asian Nations (ASEAN). ASEAN is an impressive regional organization, which continues to promote understanding and co-operation in the South-East Asian region and elsewhere, through, among other things, the taking of constructive regional initiatives on issues such as Cambodia. Papua New Guinea has special observer statue at annual meetings off ASSAM foreign ministers. We are pleased that our relationship with ASEAN has been further strengthened this year through Papua Hew Guinea's accession on ? July 1989 to the Treaty of Friendship and Co-operation in South-East Asia.
As I said earlier the agenda for this session is a complex one. A significant number of items quite rightly deal with initiatives to reduce international tensions and to promote the cause of peace and security. Papua New Guinea strongly supports international efforts to reduce tensions and the number of conflicts.
We especially commend the leaderships in Moscow and in Washington. They have in recent years worked with a deep sense of commitment towards reducing international tensions, and we welcome their further commitment at this session to eliminate chemical weapons. We commend their efforts on disarmament. But we urge them to go even further. 
Their efforts in particular contributed to the climate of optimism that became evident at last year's session of the General Assembly, and have contributed to the maintenance of that climate this year. Their efforts and those of others, particularly members of the Security Council, must be supported if there is to be any further meaningful progress in the solution of problems in Cambodia, Afghanistan, the Middle East, the Korean peninsula, Namibia and southern Africa.
Papua New Guinea welcomes signals off Vietnamese troop withdrawals from Cambodia and hopes that the commitment this entails will be fulfilled, including free elections supervised by the United Nations, and that the people off Cambodia will reassert their identity and return to democracy, peace and tranquillity, and socio-economic progress.
The situation in the Korean peninsula is also of concern to my Government. At independence, Papua New Guinea established formal diplomatic ties with both the Republic of Korea sad the Democratic Republic of Korea. Our links with the Republic of Korea have developed more rapidly. But our commitment is to support initiatives by both Koreas for the peaceful reunification of their people. Papua New Guinea urges the Governments of both Koreas to maintain active dialogue in working for understanding, reconciliation and efforts to achieve the peaceful unification of the Korean people. We note with great interest the proposals contained in fee address of President Roh Tae Wco on 11 September 1989 concerning national unification. The declaration, we believe, sets a constructive has is for discussions which could lead to early reunification. I reiterate again that fee Government of Papua New Guinea supports the admission of both North and South Korea as full Members of fee United Nations. Their admission, we believe, has fee potential to open up additional avenues towards dialogue, co-operation and understanding.
Papua New Guinea continues to believe that efforts Made to address the underlying causes of tension and conflict in the Middle East oust continue. My Government commends the parties - including the United Nations - involved in this important process. Papua New Guinea reaffirms its belief that the Palestinians have a right to a homeland just as much as Israel has a right to exist within secured borders. Those two conditions are fundamental to any lasting resolution of the tensions and conflicts in the Middle East. The problem of apartheid and the related colonial situation imposed by the racist regime of South Africa still exist in spite of numerous efforts by this body and other United Nations agencies. Papua New Guinea is of the firm belief that the option of mandatory sanctions against South Africa holds good prospects foe success both in dismantling apartheid and in achieving the independence of Namibia.
With regard to global trade and the economic developments that have taken place in the recent past, we note that the industrialized countries have moved towards structural adjustment policies to address the issues of low growth and high inflation through the liberalization of trade, the elimination of industrial and agricultural subsidies and the creation of employment opportunities. We also note that many developing countries have experienced not only slow and stagnant economic growth but debt problems as well. As a result of these continuing economic difficulties many developing countries, including Papua New Guinea, have undertaken stringent economic policies and programmes to maintain sustainable economic growth.
While there has been progress in some of those areas, Papua New Guinea, with a developing and agriculturally based economy, is concerned that the effects of protectionist pressure exercised by industrialized economies on some of our
strategic agricultural export commodities have adversely influenced our national plans and efforts to achieve sustainable economic growth. It is therefore imperative that the efforts of the global community, through the United Nations and its agencies as well as the current Uruguay Round of negotiations, should be strengthened to address such trade practices and distortions in order to ensure balanced, liberalised and fair trade between the countries in the international market.
In conclusion, my delegation believes that the most important and pressing issue in the world today is the question of peace and development. Peace is the pre-condition for economic development through the expansion of international co-operation. Only in an international environment of peace and stability can the economic development of all nations be enhanced. Papua New Guinea therefore attaches great importance to international efforts aimed at achieving peace, harmony and development in the world. He also fully support efforts aimed at dealing with the growing problems of trade protectionism, debt servicing and the slowing down of financial transfers to developing countries.
Papua New Guinea has taken note of the overwhelming support delegations have given to the need for and effectiveness of the United Nations system. While there can be some criticisms about the Organisation's ability to deal with problems affecting the international community, ray delegation believes that there are positive signs that the United Nations network of agencies has been given a chance to work. A considerable amount of momentum has developed within the United Nations in tackling and seeking solutions to some of the world's problems. We must all take full advantage of these opportunities.

